Citation Nr: 1456201	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-32 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, including as secondary to service-connected coronary artery disease and/or posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction, including as secondary to hypertension.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for hypertension, a bilateral hearing loss disability, tinnitus, erectile dysfunction and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2005 decision, the RO denied a claim for service connection for hypertension based upon findings that: (1) there was no evidence of treatment for hypertension or a link between the current disability and service, and (2) the Veteran was not entitled to service connection for diabetes mellitus and therefore secondary service connection for hypertension was not warranted.  

2.  The evidence received since the prior denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the November 2005 rating decision is new and material and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency as to notice or assistance has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

Here, in a November 2005 rating decision, the RO denied service connection for hypertension based upon findings that there was no evidence of treatment in service or a link between the current hypertension and service.  The RO further found that since service connection for diabetes mellitus was not warranted, service connection for hypertension as secondary to diabetes mellitus would not be warranted.  The Veteran was notified the decision and of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the November 2005 rating decision is final.  

Since the last prior denial in November 2005, the Veteran claimed service connection for hypertension as secondary to his service-connected posttraumatic stress disorder and/or coronary artery disease (CAD).  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim; however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened.  See Boggs v. Peake, 520 F.3d 1330 (2008).  There is, however, evidence that the Veteran has been treated for CAD; significantly, service connection was established for CAD in a July 2011 rating decision.  

As this evidence of the diagnosis and treatment of a service-connected disorder, CAD, had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  Moreover, the Board finds that the evidence is not only new but also material under Shade.  The Veteran contends that his previously diagnosed hypertension is related to his now service-connected CAD, a contention which is not implausible.  Therefore, the Veteran has submitted evidence, when considered with the old evidence, triggers the Secretary's duty to assist by providing a medical opinion.  

Accordingly, the Veteran's claim for service connection for hypertension is reopened.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for hypertension, having been received, the claim to reopen is granted.  


REMAND

First, the Veteran contends that his hypertension is secondary to his service-connected CAD and/or PTSD.  See Allen v. Brown, 7 Vet. App. 439 (1995) (service connection available where a Veteran's non-service- connected disability is aggravated by his service connected disability).  There is no medical opinion of record which addresses these contentions.  VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, the Board finds that a remand is necessary to obtain an opinion which addresses the Veteran's contentions.  

Second, the Veteran was afforded VA audiological examinations in August 2009 and February 2011.  On both occasions, the examiner stated "Although the [V]eteran was pleasant in demeanor, the test results were inconsistent and do not appear to reflect the Veteran's maximal effort.  Test results considered invalid and unreliable and therefore were not reported."  There are no other medical opinions of record to assist in the adjudication of the claims.  The Board finds that another examination by a different examiner is warranted.  

The Board reminds the Veteran that he has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")

Third, in a February 2010 rating decision, the RO denied service connection for erectile dysfunction as secondary to posttraumatic stress disorder (PTSD).  In support of the denial, the RO noted that the Veteran's erectile dysfunction may be related to his hypertension medication.  Since the Veteran was denied service connection for hypertension, the RO also denied for service-connection erectile dysfunction as secondary to hypertension.  Since the Board has remanded the matter of entitlement to service connection for hypertension for a medical opinion, it is appropriate to request a medical opinion regarding any connection between the Veteran's hypertension and erectile dysfunction.  

Fourth, the Board notes that successful claims for entitlement to service connection for hypertension, bilateral hearing loss, tinnitus and erectile dysfunction could affect the Veteran's TDIU claim.  Accordingly, in the interest of judicial economy, the Board will hold the Veteran's claim for entitlement to a TDIU in abeyance, pending the development and readjudication of the Veteran's hypertension, bilateral hearing loss, tinnitus and erectile dysfunction claims.

Finally, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records dating from February 2014.  

2.  Then, schedule the Veteran for another VA audiological examination (with an examiner other than the one who conducted the August 2009 and February 2011 VA examinations) to ascertain the nature and etiology of his bilateral hearing loss disability.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should take all reasonable steps to provide the hearing examination and to ensure that the Veteran understands what is required of him to obtain valid data for hearing loss assessment.  The Veteran must cooperate to the best of his ability with the examiner.

a.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability began in or is related to any incident of military service, including in-service artillery noise exposure.

b.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus began in or is related to any incident of military service, including in-service artillery noise exposure.

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  The examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  When audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability if the evidence shows that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  After the development requested above is complete, schedule the Veteran for a VA examination to evaluate his claims of service connection for hypertension and erectile dysfunction.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that expressly address the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension began in or is related to service.  Please provide a complete explanation for the opinion.

b.  Whether it is at least as likely as not that the Veteran's hypertension was caused by his service-connected coronary artery disease.  Please provide a complete explanation for the opinion.

c.  Whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., worsened) beyond the natural progress by his service-connected coronary artery disease.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected coronary artery disease.  

d.  Whether it is at least as likely as not that the Veteran's hypertension was caused by his service-connected PTSD.  Please provide a complete explanation for the opinion.

e.  Whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  

f.  If hypertension is determined to be related to service, opine whether it is at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected hypertension.  Please provide a complete explanation for the opinion.

g.  If hypertension is determined to be related to service, but causation is not found between the Veteran's hypertension and erectile dysfunction, opine whether it is at least as likely as not that the Veteran's erectile dysfunction is aggravated (i.e., worsened) beyond the natural progress by his service-connected hypertension.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hypertension.  

The examiner's attention is directed to and asked to comment on whether the Veteran's erectile dysfunction is related to the use of hydrochlorothiazide, or any other medication used to treat hypertension.  

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal, including whether TDIU is warranted.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


